

116 HR 4374 IH: Aircraft Maintenance Outsourcing Disclosure Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4374IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Garamendi (for himself, Mr. Zeldin, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require air carriers to disclose information on aircraft
			 maintenance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aircraft Maintenance Outsourcing Disclosure Act of 2019. 2.Public disclosure of information on aircraft maintenance Chapter 447 of title 49, United States Code, is amended by adding at the end the following:
			
				44741.Disclosure of information on recent aircraft maintenance
 (a)In generalBeginning on the date that is 1 year after the date of enactment of this section, the Administrator of the Federal Aviation Administration shall require an air carrier providing scheduled passenger or cargo air transportation to disclose publicly the aircraft maintenance practices of the air carrier, as described in this section.
					(b)Information on passenger aircraft
 (1)In generalAn air carrier providing scheduled air transportation to passengers shall provide, in the manners described in paragraph (2)—
 (A)the specific location where the aircraft providing scheduled air transportation most recently underwent heavy maintenance; and
 (B)the date of such maintenance. (2)Provision of informationThe information described in paragraph (1) shall be prominently displayed in clear and plain language and in an easily readable font size on, to the greatest extent practicable, tickets or electronic passenger boarding documents.
 (3)Fleet maintenance for scheduled flightsAn air carrier providing scheduled air transportation to passengers shall disclose the percentage of airframes in the fleet of the air carrier typically assigned to each specific route that are maintained in the United States and the percentage of such airframes maintained abroad, including the 3 most common countries in which such airframes are maintained abroad, listed by workhours. Such information shall be—
 (A)made available, to the greatest extent practicable, on— (i)the air carrier’s publicly accessible website accompanying each scheduled flight;
 (ii)the air carrier’s publicly accessible website at the point of ticket purchase; and (iii)the electronic confirmation of a ticket purchase sent by the air carrier or ticket agent;
 (B)communicated clearly prior to the point of ticket purchase on the air carrier telephone reservation system, upon request by the passenger and to the greatest extent practicable; and
 (C)communicated clearly to an individual purchasing a ticket by an airline representative at a ticket counter, upon request by the passenger and to the greatest extent practicable.
							(c)General disclosure of heavy maintenance for entire fleet
 (1)In generalAn air carrier providing scheduled passenger or cargo air transportation shall display on the publicly accessible website of the air carrier a list of—
 (A)all of the specific locations where aircraft in its fleet have undergone heavy maintenance in the past 3 years, listed by total workhours; and
 (B)all of the specific locations where heavy maintenance is carried out for the air carrier under an existing contract.
 (2)Requirements for informationThe information described in paragraph (1) shall be— (A)prominently displayed in clear and plain language and in an easily readable font size; and
 (B)updated regularly and appropriately. (d)Annual reporting requirement (1)In generalNot later than 1 year after the date of enactment of this section, and annually thereafter, each air carrier shall submit to the Administrator (by uploading such information to the online repository established under paragraph (2)) a report containing—
 (A)a minimum of 1 year of maintenance history, including line maintenance, for each aircraft that has operated in scheduled passenger or cargo air transportation during the previous year;
 (B)the percentage and total number of mechanics carrying out maintenance on aircraft for the air carrier during the previous year who are employees and who are not employees of the air carrier;
 (C)the percentage and total number of mechanics certified by the Federal Aviation Administration carrying out maintenance on aircraft for the air carrier during the previous year who are based and who are not based in the United States;
 (D)the percentage and total number of mechanics, regardless of certification, carrying out maintenance on aircraft for the air carrier during the previous year who are based and who are not based in the United States;
 (E)the percentage and total number of mechanics carrying out maintenance on aircraft for the air carrier during the previous year who are certified and who are not certified by the Federal Aviation Administration; and
 (F)other information provided by the air carrier regarding maintenance, safety, and the aircraft fleet of the carrier that is of interest to the traveling public, as determined appropriate by the Administrator.
 (2)Report disclosureThe Administrator shall establish an online repository for information submitted under paragraph (1) that—
 (A)allows an air carrier to electronically upload the data required to be submitted under paragraph (1); and
 (B)makes the data submitted by an air carrier publicly accessible on the website of the Federal Aviation Administration.
 (e)Heavy maintenance definedIn this section, the term heavy maintenance has the meaning given the term in section 44733(g). . 3.Technical and clerical amendments (a)Section 44737Chapter 447 of title 49, United States Code, is amending by redesignating the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018) as section 44740.
 (b)AnalysisThe analysis for chapter 447 of title 49, United States Code, is amended— (1)by striking the item relating to the second section 44737 (as added by section 581 of the FAA Reauthorization Act of 2018); and
 (2)by inserting after section 44739 the following:   44740. Special rule for certain aircraft operations. 44741. Disclosure of information on recent aircraft maintenance.. (c)Special rule for certain aircraft operationsSection 44740 of title 49, United States Code, (as redesignated by subsection (a)) is amended—
 (1)in the heading, by striking the period at the end; (2)in subsection (a)(1) by striking chapter and inserting section;
 (3)in subsection (b)(1) by striking (1) the second place it appears; and (4)in subsection (c)(2) by adding a period at the end.
				